Citation Nr: 1004463	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-25 930	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from September 1966 until 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1966 to July 1968.

2.  On December 18, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
(or his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the appellant, through 
his/her authorized representative, has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


